Citation Nr: 1513707	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active duty in the United States Marine Corps from December 1972 to July 1974.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a right ankle disability with a 10 percent rating.  The Veteran filed a Notice of Disagreement in May 2011.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeared for a VA examination in April 2011.  The record indicates that the Veteran's ankle condition may have worsened since that time.

The VA examiner noted no ankle instability.  In a statement dated January 2014, the Veteran indicated that he has suffered several falls due to his ankle condition.  In a private treatment record dated February 2014, the Veteran relayed that he is "very limited physically" due to ankle (and back) pain and stated that his life has changed dramatically as he has gone from having no limitations to feeling like "half a man" due to the pain.  The Veteran reported utilizing pain cream and receiving shots in December 2013, which worsened the pain.  He reported waking up at night due to the pain and stated that his pain medication no longer relieves the pain.

In addition, VA treatment records dated April 2012 note that the Veteran's right ankle pain (and back pain) "has been worse this year," causing the Veteran to take an increased dosage of Percocet.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected right ankle disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right ankle disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

The Veteran is requested to opine whether the Veteran suffers from, both routinely and during a flare-up: 

(a) marked limited motion of the right ankle, or 

(b) moderate limited motion of the right ankle.

As well, particular attention is directed to addressing: 

(a) whether and to what extent the Veteran suffers from functional loss due to right ankle pain on movement, and 

(b) the effect of the medication the Veteran takes on his right ankle disability.

2.  Obtain updated relevant VA treatment records since April 2011, and associate them with the electronic claims file.

3.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal, after reviewing all evidence, including all treatment records added to the claims file since the last Statement of the Case was entered in March 2013.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

